Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  March 26, 2021                                                                                    Bridget M. McCormack,
                                                                                                                  Chief Justice

                                                                                                             Brian K. Zahra
                                                                                                           David F. Viviano,
  160291-2(77)                                                                                         Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
                                                                                                        Megan K. Cavanagh
  VERNON BOWMAN, Individually and as                                                                    Elizabeth M. Welch,
                                                                                                                       Justices
  Personal Representative of the ESTATE OF
  KELLY M. BOWMAN,
               Plaintiff-Appellant,
                                                                     SC: 160291, 160292
  v                                                                  COA: 341640, 341663
                                                                     Macomb CC: 2017-002159-NH
  ST. JOHN HOSPITAL AND MEDICAL
  CENTER, and ASCENSION MEDICAL GROUP
  MICHIGAN, doing business as ROMEO PLAN
  DIAGNOSTIC CENTER, and TUSHAR S.
  PARIKH, M.D.,
             Defendants-Appellees.
  ________________________________________/

          On order of the Chief Justice, the motion of the Michigan Association for Justice to
  file a brief amicus curiae is GRANTED. The amicus brief submitted on March 24, 2021,
  is accepted for filing.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                  March 26, 2021

                                                                               Clerk